                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00026-GCM-DCK
 DENNIS KENNEDY,

                 Plaintiff,

    v.                                                             ORDER

 ANDREW M. SAUL,

                 Defendant.


         Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), and upon consideration of Defendant’s

unopposed request to remand this cause for further administrative action, the Court hereby reverses

Defendant’s decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant

for further administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991). Upon remand, Defendant will consider any effects on the claim of

current receipt of Supplemental Security Income, as well as provide Plaintiff an opportunity for a

new hearing.

         SO ORDERED.



                                        Signed: December 7, 2020




      Case 3:20-cv-00026-GCM-DCK Document 21 Filed 12/07/20 Page 1 of 1
